            Case 2:20-cv-00690-NIQA Document 8 Filed 04/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WASHINGTON,                           :
    Plaintiff                                :
                                             :
       v.                                    :     CIVIL ACTION NO. 20-CV-690
                                             :
STATE MUNICIPALITY                           :
PHILADELPHIA CITY, et al.,                   :
     Defendants                              :

                                         ORDER

       AND NOW, this 21st day of April 2020, upon consideration of Plaintiff Robert

Washington’s motion to proceed in forma pauperis (ECF 5) and pro se complaint (ECF 1), it is

hereby ORDERED that:

       1.       For the reasons set forth in this Court’s Memorandum, Washington’s complaint is

DISMISSED in its entirety for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1).

Washington’s time-barred claims are DISMISSED WITH PREJUDICE and his Heck-barred

claims are DISMISSED WITHOUT PREJUDICE to Washington filing a new case only in the

event his conviction is reversed, vacated, or otherwise invalidated. Washington may not file an

amended complaint in this case.

       2.       Washington’s motion for leave to proceed in forma pauperis is DENIED, as moot.



                                                   BY THE COURT:


                                                   /s/ Nitza I. Quiñones Alejandro
                                                   NITZA I. QUIÑONES ALEJANDRO
                                                   Judge, United States District Court
